                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:18-cv-00021-MOC-DCK

 JEFFREY LEE PRICE,                                         )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 YADKIN COUNTY SHERIFF'S                                    )
 DEPARTMENT; NC STATE BUREAU OF                             )
 INVESTIGATION; FEDERAL BUREAU OF                           )
 INVESTIGATION; FOOD LION; US ARMED                         )
 FORCES; AMANDA ZIMMERMAN; NOVANT                           )
 HEALTH FORSYTH MEDICAL CENTER;                             )
 SYNERGY RECOVERY OF NORTH                                  )
 WILKESBORO NC; AND WEST FORSYTH                            )
 PAIN MANAGEMENT,                                           )
                                                            )
                       Defendants.                          )


       THIS MATTER is before the Court on review of a Memorandum and Recommendation

issued in this matter. In the Memorandum and Recommendation, the magistrate judge advised the

parties of the right to file objections within 14 days, all in accordance with 28, United States Code,

Section 636(b)(1)(c). No objections have been filed within the time allowed or by the time this

review was conducted.

I.      Applicable Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall make

a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). However, “when objections to strictly legal issues are raised and no
factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute

“when a party makes general or conclusory objections that do not direct the court to a specific

error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover, the statute

does not on its face require any review at all of issues that are not the subject of an objection.

Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby, 718 F.2d at 200. Nonetheless, a district judge

is responsible for the final determination and outcome of the case, and accordingly the Court has

conducted a careful review of the magistrate judge’s recommendation.

II.    Discussion

       After such careful review, the Court determines that the recommendation of the magistrate

judge is fully consistent with and supported by current law. Further, the brief factual background

and recitation of issues is supported by the applicable pleadings. Based on such determinations,

the Court will fully affirm the Memorandum and Recommendation and grant relief in accordance

therewith.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Memorandum and Recommendation (#56) is

AFFIRMED, the pending Motions to Dismiss (#s 16, 26, 30, 33, 36, and 44) are GRANTED, and

this action is DISMISSED.




                                            Signed: October 29, 2018
